.Pashman and Schbeibee, JJ.,
dissenting. We dissent essentially for the reasons stated in Judge Horn's dissenting opinion. It is our understanding that, although the majority has approved zoning the plaintiff's property into idleness, the plaintiff is not precluded from instituting an action for' inverse condemnation or other appropriate relief to avoid payment of taxes on sterile property.
For affirmance — Chief Justice Hughes, Justices Sullivan and Clifford and Judge Conford — 4.
For reversal — Justices Pashman and Schreiber — 2.